Exhibit 99.1 Press Release dated April 16, 2015 Citizens First Corporation Announces First Quarter 2015 Results and Repurchase of Warrants Issued to US Treasury NEWS For Immediate Release Contact: Todd Kanipe, CEO tkanipe@citizensfirstbank.com Steve Marcum, CFO smarcum@citizensfirstbank.com Citizens First Corporation 1065 Ashley Street, Suite 150 Bowling Green, KY42103 BOWLING GREEN, KY, April 16, 2015 – Citizens First Corporation (NASDAQ: CZFC) today reported results for the quarter ending March 31, 2015, which include the following: · For the quarter ended March 31, 2015, the Company reported net income of $782,000, or $0.31 per diluted common share.This represents a decrease of $105,000, or $0.04 per diluted common share from the linked quarter ended December 31, 2014 and an increase of $91,000, or $0.04 per diluted common share, from the quarter ended March 31, 2014. · On April 15, 2015, the Company repurchased the 254,218 warrants issued in 2008 to the US Treasury as part of its participation in the US Treasury’s Capital Purchase Program.The repurchase price of the warrants was $1.7 million.On a proforma basis, assuming the repurchase of the warrants as of March 31, 2015, the tangible book value per common share at March 31, 2015 would have been $12.99 rather than the $13.85 reported.Also on a proforma basis, a resulting improvement in diluted earnings per common share of $0.02 would have occurred for the quarter ended March 31, 2015. · Non-performing assets totaled $1.5 million, or 0.34% of total assets, at March 31, 2015 compared to $2.6 million, or 0.62% of total assets at March 31, 2014, a decrease of $1.1 million. Non-performing assets increased $115,000 from the linked quarter ended December 31, 2014. · The Company’s net interest margin was 3.82% for the quarter ended March 31, 2015 compared to 3.94% for the linked quarter ended December 31, 2014, and 3.81% for the quarter ended March 31, 2014, a decrease of 12 basis points for the linked quarter and an increase of 1 basis point from the prior year.The Company’s net interest margin decreased from the linked quarter due to a decline in the yield on loans, which fell to 4.99% for the quarter ended March 31, 2015 compared to 5.06% for the quarter ended December 31, 2014 and 5.14% for the quarter ended March 31, 2014. · Total loans increased 0.4% to $319.6 million at March 31, 2015 compared to $318.5 million at December 31, 2014. Total deposits increased 6.9% to $365.4 million at March 31, 2015 compared to $341.8 million at December 31, 2014.Todd Kanipe, President & CEO of Citizens First commented, “We are encouraged by the growth on our balance sheet.Overall growth is vital to improve our net interest income while interest rates continue to remain at historically low levels.” 1 First Quarter 2015 Compared to Fourth Quarter 2014 · Net interest income decreased $58,000, or 1.6%, due to a decline in the yield on loans. · Non-interest income decreased $44,000, or 6.0%, primarily due to a decrease in service charges on deposit accounts of $22,000 and security gains of $21,000. · Non-interest expense decreased $19,000, or 0.6%, compared to the previous quarter, primarily due to a reduction in core deposit intangible expense of $64,000 partially offset by an increase in personnel expense of $42,000. First Quarter 2015 Compared to First Quarter 2014 · Net interest income increased $164,000, or 4.7%, as the volume of earning assets increased from the prior year. · Non-interest income increased $64,000, or 10.2%, primarily due to an increase in service charges on deposit accounts due to the introduction of a new consumer deposit transaction account. · Non-interest expense increased $141,000, or 4.6%, primarily due to an increase in personnel expenses, primarily as a result of normal salary adjustments. 2 Balance Sheet at March 31, 2015 · Total assets increased $18.3 million, or 4.4%, from December 31, 2014 to March 31, 2015 due to a growth in loans and federal funds sold.Average assets year-to-date increased 3.4%, or $14.1 million from March 31, 2014.Average interest earning assets year-to-date increased 4.3%, or $16.4 million, from March 31, 2014. · The allowance for loan losses at March 31, 2015 was $4.9 million, or 1.55% of total loans, compared to $4.9 million, or 1.53% of total loans as of December 31, 2014.The allowance increased slightly as a percentage of total loans due to an increase in outstanding loans for the year as well as continuing low levels of non-performing loans. · Stockholders’ equity increased $903,000, or 2.3%, from December 31, 2014 to March 31, 2015.The tangible common equity ratio declined slightly to 6.39% as of March 31, 2015 compared to 6.45% at December 31, 2014 due to the increase in assets.The tangible book value per common share improved from $13.39 at December 31, 2014, to $13.85 at March 31, 2015.The Company and Citizens First Bank are categorized as “well capitalized” under regulatory guidelines.As a component of new BASEL III capital regulations, Citizens First Bank will “opt-out” of including accumulated other comprehensive income (AOCI) in regulatory capital with the filing of the March 31, 2015 Call Report. About Citizens First Corporation Citizens First Corporation is a bank holding company headquartered in Bowling Green, Kentucky and established in 1999.The Company has branch offices located in Barren, Hart, Simpson and Warren Counties in Kentucky, and a loan production office in Williamson County, Tennessee.Additional information concerning our products and services is available at www.citizensfirstbank.com. Forward-Looking Statements Statements in this press release relating to Citizens First Corporation's plans, objectives, expectations or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based upon the Company’s current expectations, but are subject to certain risks and uncertainties that may cause actual results to differ materially.Among the risks and uncertainties that could cause actual results to differ materially are economic conditions generally and in the market areas of the Company, a continuation or worsening of the current disruption in credit and other markets, goodwill impairment, 3 overall loan demand, increased competition in the financial services industry which could negatively impact the Company’s ability to increase total earning assets, and the retention of key personnel.Actions by the Department of the Treasury and federal and state bank regulators in response to changing economic conditions, changes in interest rates, loan prepayments by and the financial health of the Company’s borrowers, and other factors described in the reports filed by the Company with the Securities and Exchange Commission could also impact current expectations. 4 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Income: Three Months Ended March31 Dec 31 Sept 30 June 30 March 31 Interest income Interest expense Net interest income Provision for loan losses 80 - - Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans 31 39 76 51 24 Non-deposit brokerage fees 92 90 67 75 69 Lease income 73 63 76 74 75 BOLI income 45 47 47 47 47 Securities gains - 21 - 74 - Total Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations 52 73 74 93 83 Professional fees Data processing services Franchise shares and deposit tax FDIC insurance 59 63 73 74 77 Core deposit intangible amortization 18 82 82 82 84 Postage and office supplies 40 43 54 59 51 Other real estate owned expenses 7 25 10 47 10 Other Total Income before income taxes Provision for income taxes Net income Dividends and accretion on preferred stock Net income available for common shareholders Basic earnings per common share Diluted earnings per common share 5 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Three Months Ended March 31 December 31 September 30 June 30 March 31 Average assets Average earning assets Average loans Average interest-bearing deposits Average deposits Average equity Average common equity Return on average assets 0.74% 0.85% 0.89% 0.70% 0.68% Return on average equity 8.13% 9.20% 9.88% 8.05% 7.74% Efficiency ratio 72.06% 71.19% 69.41% 72.88% 72.73% Non-interest income to average assets 0.66% 0.70% 0.73% 0.72% 0.62% Non-interest expenses to average assets 3.03% 3.08% 3.02% 2.99% 3.00% Net overhead to average assets 2.38% 2.36% 2.28% 2.27% 2.38% Yield on loans 4.99% 5.06% 5.16% 5.13% 5.14% Yield on investment securities (TE) 2.88% 2.75% 2.80% 2.94% 3.02% Yield on average earning assets (TE) 4.48% 4.61% 4.61% 4.47% 4.53% Cost of average interest bearing liabilities 0.76% 0.78% 0.81% 0.83% 0.83% Net interest margin (TE) 3.82% 3.94% 3.91% 3.74% 3.81% Number of FTE employees 95 97 98 99 98 Asset Quality Indicators: Non-performing loans to total loans 0.38% 0.37% 0.50% 0.60% 0.65% Non-performing assets to total assets 0.34% 0.33% 0.52% 0.60% 0.62% Allowance for loan losses to total loans 1.55% 1.53% 1.58% 1.59% 1.60% YTD net charge-offs (recoveries) to average loans, annualized 0.02% 0.01% 0.01% (0.03)% (0.06)% YTD net charge-offs (recoveries) 18 43 25 6 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Condition: As of As of As of March 31, December 31, December 31, Cash and due from financial institutions $ 8,513 $ 7,962 $ 8,572 Federal funds sold Available for sale securities Loans held for sale - - Loans Allowance for loan losses Premises and equipment, net Bank owned life insurance (BOLI) Federal Home Loan Bank Stock, at cost Accrued interest receivable Deferred income taxes Intangible assets Other real estate owned Other assets Total Assets Deposits: Noninterest bearing $ 44,664 $ 41,975 $ 39,967 Savings, NOW and money market Time Total deposits FHLB advances and other borrowings Subordinated debentures Accrued interest payable Other liabilities Total Liabilities 6.5% Cumulative preferred stock Series A preferred stock - - Common stock Retained earnings (deficit) Accumulated other comprehensive income (loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity 7 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios March 31, 2015 December 31, 2014 December 31, 2013 Consolidated Capital Ratios: Tangible equity ratio (1) 8.19% 8.33% 8.28% Tangible common equity ratio (1) 6.39% 6.45% 5.59% Book value per common share Tangible book value per common share (1) End of period common share closing price The tangible equity ratio, tangible common equity ratio and tangible book value per common share, while not required by accounting principles generally accepted in the United States of America (GAAP), are considered critical metrics with which to analyze banks.The ratio and per share amount have been included to facilitate a greater understanding of the Company’s capital structure and financial condition.See the Regulation G Non-GAAP Reconciliation table for reconciliation of this ratio and per share amount to GAAP. Regulation G Non-GAAP Reconciliation: March 31, 2015 December 31, 2014 December 31, 2013 Total shareholders’ equity (a) Less: Preferred stock Common equity (b) Goodwill Intangible assets Tangible common equity (c) Add: Preferred stock Tangible equity (d) Total assets (e) Less: Goodwill Intangible assets Tangible assets (f) Shares outstanding (in thousands) (g) Book value per common share (b/g) Tangible book value per common share (c/g) Total shareholders’ equity to total assets ratio (a/e) 9.13% 9.31% 9.35% Tangible equity ratio (d/f) 8.19% 8.33% 8.28% Tangible common equity ratio (c/f) 6.39% 6.45% 5.59% 8
